Exhibit 10.21

CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Confidential Separation Agreement and General Release (this “Agreement”) is
entered into by and between Nivalis Therapeutics, Inc. (“EMPLOYER”) and David M.
Rodman, M.D. (“EMPLOYEE”).  For purposes of this Agreement, EMPLOYER includes
TriNet Group, Inc. (“TriNet”) as well as any company related to EMPLOYER, in the
past or present; the past and present officers, directors, employees,
shareholders, attorneys, agents, insurers and representatives of EMPLOYER; any
present or past employee benefit plan sponsored by EMPLOYER and/or the officers,
directors, trustees, administrators, employees, attorneys, agents, insurers and
representatives of such plan; and any person who acted on behalf of EMPLOYER or
on instruction from EMPLOYER.

 

In exchange for the releases and other agreements specified in this Agreement,
the parties agree as follows:

 

A.EMPLOYEE’S Separation.  EMPLOYEE’s last day of employment is January 15, 2017
(the “Separation Date”). 

 

B.Separation Pay.    

 

1.EMPLOYEE acknowledges and agrees that EMPLOYEE has received all compensation
and benefits to which EMPLOYEE is entitled through and including the Separation
Date, including but not limited to wages and accrued but unused vacation/PTO
time.  Subject to EMPLOYEE’s compliance with the terms and conditions of this
Agreement, EMPLOYER will provide EMPLOYEE with the additional benefits described
below in exchange for EMPLOYEE’S release of any and all claims EMPLOYEE may have
against EMPLOYER. This Agreement is entered into as contemplated by the
Employment Agreement between EMPLOYER and EMPLOYEE dated April 18, 2016 (the
“Employment Agreement”).

 

2.As consideration for EMPLOYEE’S release of all claims against EMPLOYER, and in
accordance with the terms of the Employment Agreement, and provided EMPLOYEE
complies with his/her obligations under this Agreement and the NDA (as defined
below): (i) EMPLOYER will pay EMPLOYEE the gross sum of Four Hundred Fifty
Thousand dollars ($450,000.00), less applicable Federal, state and local tax
withholdings and other amounts required by law to be withheld (the “Separation
Pay”), (ii) provided that EMPLOYEE is eligible and timely elects continuation of
his/her health insurance pursuant to COBRA, an amount necessary to reimburse
EMPLOYEE for the cost of COBRA premiums to be paid in order for EMPLOYEE to
maintain medical insurance coverage through January 15, 2018 that is
substantially equivalent to that which EMPLOYEE received immediately prior to
the Separation Date less the amount paid by EMPLOYEE immediately prior to the
Separation Date for EMPLOYEE’S contribution to premiums for EMPLOYER’S health
insurance, provided, however, that EMPLOYER’S obligation to pay EMPLOYEE COBRA
premiums will cease immediately in the event EMPLOYEE becomes eligible for group
health insurance prior to January 15, 2018, and EMPLOYEE agrees to promptly
notify EMPLOYER if EMPLOYEE becomes eligible to be covered by group health
insurance in such event (“COBRA Reimbursement”); (iii) all outstanding stock
options held by EMPLOYEE shall vest and become exercisable in full as of the
Effective Date (as defined in Section D.6 below) (“Option Acceleration”); and
(iv) restricted stock units



--------------------------------------------------------------------------------

 



representing 72,223 shares of Common Stock shall vest and such shares shall be
issued to you as of the Effective Date (the “RSU Accleration”). 

 

3.The Separation Pay, COBRA Reimbursement, Option Acceleration and the RSU
Acceleration is in addition to any and all other payments and benefits that may
be owed to EMPLOYEE by EMPLOYER.  The Separation Pay will be payable in twelve
substantially equal monthly installments payable on the last business day of
each month following execution of this Agreement. The COBRA Reimbursement will
be payable monthly following submission of evidence to EMPLOYER of payment of
the COBRA premium by EMPLOYEE so long as EMPLOYEE is eligible to receive such
reimbursement hereunder. Notwithstanding the foregoing, no payments will begin
sooner than the first business day following expiration of the seven (7) day
period following the Effective Date. EMPLOYEE authorizes EMPLOYER to pay the
Separation Pay by direct deposit processed through the TriNet Employer Payroll
System. 

 

4.In the event of a closing of a Change in Control (as defined in the Employment
Agreement) prior to expiration of EMPLOYER’s obligations to pay the Separation
Pay or the COBRA Reimbursement hereunder, EMPLOYER will pay EMPLOYEE (i) the
remaining amount of the aggregate Separation Pay and (ii) the amount of the
remaining COBRA Reimbursements plus an amount equal to EMPLOYEE’s estimated
income tax obligation payable, using a flat rate of 32%, as a result of the
payment in advance of the amount of such remaining COBRA Reimbursement, if any,
in each case a single lump sum payment to EMPLOYEE on or immediately after
consummation of such Change in Control.

 

C.EMPLOYEE’S General Release of EMPLOYER.  In exchange for the consideration set
forth in this Agreement, EMPLOYEE, on behalf of EMPLOYEE and his/her heirs,
executors, representatives, successors and assigns, fully and completely
releases and forever discharges EMPLOYER from any and all claims, demands,
damages, losses, obligations, rights and causes of action of every kind and
nature whatsoever, whether known or unknown, which EMPLOYEE has had, now has, or
may have against EMPLOYER at any time through the date EMPLOYEE signs this
Agreement, with the exception of any claims that arise after execution of this
Agreement, claims that cannot legally be waived, and claims for breach of this
Agreement.  Subject to the limitations in the immediately preceding sentence,
this general release of claims includes all claims arising under any Federal,
state or local statute or ordinance, constitutional provision, public policy or
common law, including claims under Title VII of the Civil Rights Act of 1964 and
1991, the Age Discrimination in Employment Act of 1967, the Civil Rights Act of
1866, the Civil Rights Act of 1871, the Employee Retirement Income Security Act
(solely with respect to unvested benefits), the Consolidated Omnibus Budget
Reconciliation Act, the Americans with Disabilities Act, the Rehabilitation Act
of 1973, the Family Medical Leave Act, the Lilly Ledbetter Fair Pay Act of 2009,
the Genetic Information Non-discrimination Act, the Worker Adjustment and
Retraining Notification Act, the Fair Credit Reporting Act, Colorado
Anti-Discrimination Act (Colo. Rev. Stat. § 24-34-401 et seq.), the Colorado
Family Care Act (Colo. Rev. Stat. § 8-13.3-201 et. seq.), and workers’
compensation non-interference or non-retaliation statutes, all as amended; all
claims arising under laws relating to violation of public policy, retaliation,
or interference with legal rights; all claims arising under other employment or
discrimination laws; all claims that a past unlawful decision has or has had a
continuing effect on my compensation; all claims for compensation of any type
whatsoever (including but not limited to claims for wages, bonuses, commissions,
incentive compensation, vacation and/or severance); all claims arising under
tort, contract and/or quasi-

-2-

--------------------------------------------------------------------------------

 



contract law; and all claims for monetary or equitable relief, including but not
limited to attorneys’ fees, back pay, front pay, reinstatement, experts’ fees,
medical fees or expenses, costs and disbursements. 

 

D.EMPLOYEE’S Specific ADEA Release of EMPLOYER.  EMPLOYEE acknowledges and
agrees that by entering into this Agreement, he/she is waiving any and all
rights that he/she may have under the Age Discrimination in Employment Act of
1967, as amended (the “ADEA”).  EMPLOYEE further expressly acknowledges and
agrees that:

 

1.EMPLOYEE is entering into this Agreement voluntarily. 

 

2.EMPLOYEE understands and agrees that, by signing this Agreement, he/she is
giving up any right to file legal proceedings against the EMPLOYER for any
claims arising on or before the date EMPLOYEE signs this Agreement.  EMPLOYEE is
not waiving (or giving up) rights or claims that may arise after the date
EMPLOYEE signs this Agreement.

 

3.In return for this Agreement, EMPLOYEE will receive compensation that is in
addition to any benefits to which he/she is already entitled to receive.

 

4.EMPLOYEE is hereby advised in writing by this Agreement to consult with an
attorney before signing this Agreement.

 

5.EMPLOYEE understands that he/she has had at least forty-five (45) calendar
days from the day he/she received this Agreement, not counting the day upon
which he/she received it, to consider whether he/she wishes to sign this
Agreement.  If EMPLOYEE decides to sign this Agreement before the end of the
forty-five (45) day period, which is solely EMPLOYEE’s choice, EMPLOYEE
represents that his/her decision is knowing and voluntary and that he/she has
not been pressured to make a decision sooner.

 

6.EMPLOYEE further understands that he/she may revoke (that is, cancel) this
Agreement for any reason within seven (7) calendar days after signing
it.  EMPLOYEE agrees that the revocation must be in writing and hand-delivered
or mailed to EMPLOYER.  If mailed, the revocation must be postmarked within the
seven (7) day period, properly addressed to Tom Sokolowski, VP Finance, Nivalis
Therapeutics, Inc., 3122 Sterling Circle, Suite 200, Boulder, CO 80301; and sent
by certified mail, return receipt requested. This Agreement will not be
effective or enforceable until the eighth day after EMPLOYEE has signed this
Agreement without having revoked it (the “Effective Date”).  EMPLOYEE
understands that he/she will not receive any Separation Pay, the COBRA
Reimbursement, the Option Acceleration or the RSU Acceleration if he/she revokes
this Agreement.

 

7.EMPLOYEE acknowledges that pursuant to the Older Workers Benefit Protection
Act, he/she has been provided a copy of the disclosure form attached as Addendum
A.

 

E.Agreement to Release Claims.  Except for an action brought to enforce this
Agreement, actions which are not waivable as a matter of law or actions
challenging the validity of EMPLOYEE’s release of claims under the ADEA,
EMPLOYEE agrees to refrain from initiating or participating in any proceeding of
any kind against EMPLOYER relating to matters released in this

-3-

--------------------------------------------------------------------------------

 



Agreement.  If any such proceeding has been initiated by EMPLOYEE or on his/her
behalf, EMPLOYEE shall use his/her best efforts to cause it immediately to be
withdrawn and dismissed with prejudice.  Notwithstanding the foregoing, nothing
in this Agreement prohibits EMPLOYEE from filing a charge with or participating
in an investigation or proceeding by the United States Equal Employment
Opportunity Commission or any other governmental agency, from providing
information to a governmental agency, or from participating in an investigation
conducted by a governmental agency.  However, EMPLOYEE understands and agrees
that with the exception of money provided to EMPLOYEE by a governmental agency
as an award for providing information, EMPLOYEE is not entitled to receive money
or other relief (including any money damages, reinstatement or other legal or
equitable relief) in connection with or on account of any of the claims released
in this Agreement regardless of who initiated or filed the charge or other
proceeding.

 

F.No Admission of Liability.  By entering into this Agreement, EMPLOYER does not
admit that it is legally obligated to make any payment of Separation Pay or
COBRA Reimbursement to EMPLOYEE or to effect the Option Acceleration or the RSU
Acceleration and denies that it is responsible or legally obligated for any
claims or that it has engaged in any improper conduct or wrongdoing.

 

G.Confidentiality of Agreement.  EMPLOYEE agrees that EMPLOYEE will not disclose
any of the terms of or amounts paid under this Agreement to any individual or
entity; provided, however, that EMPLOYEE will not be prohibited from making
disclosures to EMPLOYEE’s attorneys, tax advisors and/or immediate family
members, or as may be required or authorized by law or court order, or as may be
necessary in providing truthful information to a government agency.

 

H.Return of EMPLOYER Property.    By no later than the Separation Date, EMPLOYEE
shall (1) deliver to EMPLOYER all property belonging to EMPLOYER in EMPLOYEE’s
possession or control, including but not limited to all keys, access cards,
credit cards, cell phones, computers, hard drives, flash drives, documents, and
any other materials belonging to EMPLOYER (including but not limited to those
that constitute or contain any trade secrets or confidential information),
together with all copies of the foregoing; and (2) delete all electronically
stored information containing any trade secrets or confidential information
stored on any networks, computers or information storage devices not owned by
EMPLOYER that are within EMPLOYEE’s possession or control.

 

I.Non-disparagement.  EMPLOYEE agrees not to make, publish or communicate to any
person or entity or in any public forum (including social media) at any time any
defamatory remarks, comments or statements concerning EMPLOYER.  Notwithstanding
the foregoing, this paragraph does not, in any way, restrict or impede EMPLOYEE
from exercising protected rights to the extent that such rights cannot be waived
by agreement or from complying with any applicable law or court order.

 

J.Interpretation of Agreement.  This Agreement should be interpreted as broadly
as possible to achieve EMPLOYEE’S intention to resolve all of EMPLOYEE’S claims
against EMPLOYER.  If this Agreement is held by a court to be inadequate to
release a particular claim, this Agreement will remain in full force and effect
with respect to all of the rest of my released claims.

 



-4-

--------------------------------------------------------------------------------

 



K.Severability.  If any provision of this Agreement is declared by any court of
competent jurisdiction to be invalid for any reason, such invalidity shall not
affect the remaining provisions of this Agreement, which shall be fully
severable, and given full force and effect.

 

L.Governing Law.  This Agreement shall be construed in accordance with the laws
of the State of Colorado without reference to conflicts of law provisions
thereunder. 

 

M.Continuing Confidentiality Noncompete Obligations. Regardless of whether
EMPLOYEE signs this Agreement, EMPLOYEE has continuing obligations under his/her
Proprietary Information and Inventions Agreement and Noncompete Agreement (the
“NDA”) and EMPLOYEE acknowledges and affirms such continuing obligations under
the provisions of the NDA, which shall survive termination of EMPLOYEE’S
employment.

 

N.Entire Agreement.  This Agreement is the complete understanding between the
parties regarding the subject matter of this Agreement and supersedes all prior
agreements relating to the same subject matter.

 

O.Modification; Waiver.  No provision of this Agreement may be amended, changed,
altered, waived, or modified except in writing signed by each of the parties,
which writing shall specifically reference this Agreement and the provision that
the parties intend to modify.

 

P.Counterparts.  This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, and all of which together will
constitute one document.

 

[Signature Page Follows]



-5-

--------------------------------------------------------------------------------

 



The parties hereto have executed this Agreement on the date(s) shown below to be
effective as of the Effective Date.

Nivalis therapeutics, Inc.

 

By: /s/ R. Michael Carruthers

Name: R. Michael Carruthers

Title: Chief Financial Officer

Date: 1/15/17

 

AGREED TO AND ACCEPTED:

EMPLOYEE

/s/ David M. Rodman, M.D.

Name: David M. Rodman, M.D.

 

Date: 1/15/17

-6-

--------------------------------------------------------------------------------